Houghton, J.
(dissenting)::
At the close of the evidence the defendant made,a motionfor a nonsuit and the plaintiff made a motion for a dhection of verdict. "The plaintiff’s motion was granted and the defendant excepted thereto but did not ask to go to the jury upon any question oras to the amount of damages suffered by the plaintiff. It, therefore, became a question of law asto what damages, if any, the plaintiff was entitled to recover: (Winchell v. Hicks, 18 N. Y. 558; Trimble v. N. Y. C. & H. R. R. R. Co., 162 id. 84.)
I think the "learned trial court properly -directed verdict for the plaintiff for the full amount of the contract price which, the defendant agreed to pay for its -advertising -space.
On an appeal to the Court of Appeals from a former judgment in favor of defendant (19221. Y. 439) that court held that prima facie the measure of damages was the contract price which the defendant agreed to pay for the advertising -space, subject, however, to be reduced by the-defendant as though the contract for- the advertising was one for services. By that decision the burden was expressly laid upon the -defendant to prove "that by "its revocation of the -contract the plaintiff had not suffered damages to the extent of the contract -price agreed to he paid for the advertising space. All that the -defendant did prove was that the plaintiff assumed the space belonged t© the defendant and did not try to get any one to take the same space after the attempted cancellation -of the contract. "The defendant did not show that any offer to fill the advertising space had been declined by the plaintiff or that there was any advertiser who would have taken it. "Under the circumstances I think it was incumbent upon the defendant to -show that there was an advertiser ready and willing to take -the space- in the plaintiff’s periodical for the balance of the term agreed upon. "The periodical published "by the plaintiff ’ was a' trade journal, necessarily having a circulation limited to a certain class of subscribers: The advertising related to special -subjects, and to obtain any advertisers at all it was necessary to canvass for them. The plaintiff held a valid -contract for a certain space at un agreed price, which it,set apart and kept.forthe defendant’s advertisement. If -the defendant chose to repu*549díale ife contract, as-it"-did, in order to relieve- itself from- danamages, it should have proved that there were other advertisers ready to take the space at the same price. Mere proof of the fact that the plaintiff refused to recognize the. attempted cancellation, "by defendant of its contract,, ajnd-.assumed. that, the space "belonged to.- the- defendant and made no effort to. fill it with other advertisements;, I do not. think prevented the plaintiff from recovering: There being noproaf -that, the, damages were
less? than the contract price* the court, properly-directed, a, verdict for the.- plaintiff for the; full amount,, and the judgment should be affirmed.
Sewell, J., concurred.
Judgment and orders reversed and new trial granted,, with costs to appellant to abide event.